Citation Nr: 0118451	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to death compensation 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.  He died in September 1999.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that in a May 2001 brief the appellant's 
representative raised a claim for entitlement to Dependency 
and Indemnity Compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1318, including as a result of 
clear and unmistakable error (CUE) in a February 27, 1991, 
rating decision.  These matters are referred to the RO for 
appropriate action.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In addition, the Board notes the evidence of record indicates 
the veteran received VA hospital treatment in April 1999 but 
that copies of the records of that treatment are not included 
in the claims file.  A March 2000 VA report shows the 
veteran's original hospital treatment records from the Salt 
Lake City VA Medical Center had been reviewed and returned.  
Generally, VA medical records are held to be within the 
Secretary's control and are considered to be a part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the Board finds the veteran's VA hospital 
treatment records should be obtained and associated with the 
appellate record for an adequate determination of the matter 
on appeal.

The Board also notes the revised duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion when necessary for an adequate determination of a 
claim.  The medical evidence of record includes a July 2000 
VA medical opinion stating that there was no relationship 
between the veteran's cause of death and his service-
connected anxiety and irritable bowel syndrome and a January 
2001 private medical opinion stating, in essence, that the 
veteran's service-connected irritable bowel syndrome 
contributed to his constipation which caused his rectal ulcer 
and that complications from massive bleeding from that ulcer 
resulted in his death.  As conflicting medical opinions have 
been provided, the Board finds additional development is 
required prior to appellate review.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

VA law provides that when any veteran suffers an injury or 
aggravation of an injury as the result of hospitalization, 
medical, or surgical treatment, or the pursuit of a course of 
vocational rehabilitation, and such injury or aggravation 
results in additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).

A qualifying additional disability or death requires that the 
proximate cause of the disability or death was due to the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or 
was an event not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151(a).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain copies of the 
veteran's pertinent VA treatment records.  
The RO should particularly ensure that 
all clinical records associated with the 
veteran's hospitalizations by the VA from 
April 1999, have been obtained.  All 
records obtained should be added to the 
claims folder.

2.  Thereafter, the veteran's claims 
folder should be reviewed by a VA 
gastroenterologist for opinions as to (1) 
whether the cause of the veteran's death 
was incurred in or aggravated by service 
or was proximately due to a service-
connected disability, and/or (2) whether 
the veteran's cause of death was 
proximately due to the carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the 
examiner.  

The examiner is specifically requested to 
reconcile any opinion provided with the 
January 2001 private medical opinion.  A 
complete rationale should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.  The RO 
should consider all applicable laws and 
regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




